Exhibit 10.2

LICENSE AGREEMENT AMENDMENT


Inasmuch as NewLink Genetics Corporation of Ames, Iowa, and the Georgia Health
Sciences University Research Institute (GHSURI, previously Medical College of
Georgia Research Institute (MCGRI)) of Augusta, Georgia, have a valid and
existing License Agreement related to the use of Indoleamine-2,3-Dioxygenase and
its Inhibitors in Immuno-regulation (MCG case# 007-98, 011-98, 011-02, 003-03,
009-03, 005-06, 032-05, 023-07) dated September 13, 2005;


and


Inasmuch as the parties agree that the License Agreement contains a provision
(Section 4.1) for the acquisition of new, related Improvement Technologies by
NewLink arising at GHSURI after the Agreement was signed.


It is Agreed that the parties amend Section 4.1 to include additional language
immediately following the original language of Section 4.1 with regard to
patents co-owned by NewLink and GHSURI as such:


“In the event that Improvement Technologies are created after the signing of
this Agreement and the patent on such Improvement Technology is co-owned by
LICENSEE and GHSURI, there shall be a one-time License Fee of Ten Thousand
Dollars ($10,000) per technology, upon payment of which the new technology is
considered part of this Agreement.”


and
 
Inasmuch as NewLink has reviewed a new Improvement Technology (NLG case#NLG-49,
MCG case# 2013-042: Combination enzymatic IDO inhibitors with
1-methyl-D-tryptophan, Provisional applications: US 61/809,125 and US 61/812065,
Inventors: Mario Mautino, Nicholas Vahanian, Charles Link, David Munn, Andrew
Mellor and Madhav Sharma), and wishes to exercise its option to incorporate this
co-owned technology into the existing License Agreement technology portfolio
under its standard royalty terms and use conditions,


It is Agreed:


That the parties amend the License Agreement relative to its Exhibit A, such
that MCG case#2013-042 is to be included in the technology portfolio for
development and commercialization by NewLink, effective the date that the
License Fee of $10,000 is received at GHSURI.










This present amendment shall hereby be considered part of the original License
Agreement and is hereto agreed by representatives of both parties signing below.




GEORGIA HEALTH SCIENCES UNIVERSITY            NEWLINK GENETICS
RESEARCH INSTITUTE


By:__/s/ Sarah White_______________                BY:__/s/ Nicholas
Vahanian______________
Name:    Sarah White                        Name:     Nicholas Vahanian
Title:    Executive Director                    Title:    President


Date:__7/12/13_______                        Date:__7/3/2013_______




